Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive. Applicants arguments for the independent and dependent regarding 102 and 103 rejections center around the argument that dampening vibrations is not the same as reducing sway or oscillations. Two dictionary.com definitions of vibration cover sway and oscillation “the act of vibrating, or an instance of vibratory motion; oscillation; quiver; tremor.” “Physics. the oscillating, reciprocating, or other periodic motion of a rigid or elastic body or medium forced from a position or state of equilibrium.” Dampening is equivalent to reduce and vibration has oscillation in the definition as a synonym.  Because of the overlapping in the word meaning the argument that they are different things is unpersuasive. This reasoning applies to the art rejections of independent and dependent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0009393 A1 hereinafter Breeze in view of US 3,510,107 A, hereinafter Fidler.

Regarding claim 1, Breeze discloses an aircraft hoist system ([abstract]-A helicopter-hoist system is described), comprising:
hoist (101) equipment arranged in an aircraft (100) (see Fig. 1, Fig. 2, element 101; para (0025]- FIG. 1 shows a helicopter 100 with an example helicopter-hoist system 101), the hoist equipment including a motor (110) (para (0028]- System 101 includes a frame 103 on which the hoist equipment (i.e., cable 104, smart-hook 102, and a motor 110)), a cable (104) (para (0028]- System 101 includes a frame 103 on which the hoist equipment (i.e., cable 104, smart-hook 102, and a motor 110)), and a hook (102) portion (para (0028]- System 101 includes a frame 103 on which the hoist equipment (i.e., cable 104, smart-hook 102, and a motor 110));
at least one sensor configured to obtain measurements comprising at least one of following: a load measurement (para (0048]- load cell 306 can have any construction and be positioned in smart-hook 102 or along cable 104 (FIG. 1) path in any suitable manner to acquire load data), a cable position movement measurement (para [0073]- IMS/GPS 602 in communication with position/load module 612 enables control system 609 to monitor a location and/or relative motion of the hook end in three-dimensional coordinate space relative to the helicopter; para (0074]- With cable payout information, the hoist cable fleet angle may also be calculated), a cable movement measurement (para (0033]- System 101 may also include range-measuring equipment (such as a laser-range finder) 120 for determining the distance of hook 102 from helicopter 100; para (0034] cable-payout and direction detector), an aircraft movement measurement (para (0085]- In another example, display module 614 (FIG. 6) may cause control system 609 (FIG. 6) to (a) receive the video, (b) overlay a virtual marker 706 (FIG. 7) indicating the height of the helicopter relative to ground or water on the video stream in proximity to the helicopter), and an airspeed measurement;
a processor (604) configured to analyze the measurements from the at least one sensor (para [0054)- Processors 604 may be located in housing 114 (FIGS. 2 and 3) may be embodied as any suitable electrical circuit, computing processor including special integrated circuits, ASICs, FPGAs, microcontrollers, processor, co-processor, controllers, or other processing means; para (0060)- control system 609 is configured with a sensor-system-control module 608 maintained in computer-readable media 606. In one example, sensor-system-control module 608 may be implemented as code in the form of computer-readable instructions that execute on one or more processors 604);
the processor (604) configured to determine motor control signals to control the motor based on an analysis of the measurements from the at least one sensor to reduce sway and/or oscillations of the cable while lifting a load (para [0060]- control system 609 is configured with a sensor-system-control module 608 maintained in computer-readable media 606. In one example, sensor-system-control module 608 may be implemented as code in the form of computer-readable instructions that execute on one or more processors 604; para [0034]- System 101 may also include, a cable-payout and direction detector 122, which measures the distance cable 104 is extended and a direction cable 104 is moving (i.e., up or down); para (0075)- In addition, IMS/GPS 602 under control of control system 609 (including control system 310 individually or in combination with system 609 as a whole) may use the real-time load and acceleration data from smart-hook 102 to adjust the payout of cable 104 (via hoist equipment such as cable 104, smart-hook 102, and a motor 110) to actively dampen vibrations imparted to the hoist equipment and aircraft); and
the processor configured to control the motor to lift the load with the cable based on the determined motor control signals (para (0060)­ control system 609 is configured with a sensor-system-control module 608 maintained in computer-readable media 606. In one example, sensor-system-control module 608 may be implemented as code in the form of computer-readable instructions that execute on one or more processors 604; para [0075)- In addition, IMS/GPS 602 under control of control system 609 (including control system 310 individually or in combination with system 609 as a whole) may use the real-time load and acceleration data from smart-hook 102 to adjust the payout of cable 104 (via hoist equipment such as cable 104, smart-hook 102, and a motor 110) to actively dampen vibrations imparted to the hoist equipment and aircraft),
wherein the at least one sensor comprises at least one of the following: a load measurement sensor (306) (para (0048)- load cell 306 can have any construction and be positioned in smart-hook 102 or along cable 104 (FIG. 1) path in any suitable manner to acquire load data), a cable movement measurement sensor (120) (para (0033]- System 101 may also include range-measuring equipment (such as a laser­ range finder) 120 for determining the distance of hook 102 from helicopter 100; para [0034] cable-payout and direction detector 122), a cable position measurement sensor (609) (para [0073)- IMS/GPS 602 in communication with position/load module 612 enables control system 609 to monitor a location and/or relative motion of the hook end in three-dimensional coordinate space relative to the helicopter; para [0074]- With cable payout information, the hoist cable fleet angle may also be calculated), an aircraft movement measurement sensor (609) (para [0085]- In another example, display module 614 (FIG. 6) may cause control system 609 (FIG. 6) to (a) receive the video, (b) overlay a virtual marker 706 (FIG. 7) indicating the height of the helicopter relative to ground or water on the video stream in proximity to the helicopter), and an airspeed measurement sensor.
and wherein the processor is configured to control the motor to reduce sway and/or oscillations of the cable while lifting the load with the cable based on the determined Page 2 of 16Office Action Dated: May 23, 2022motor control signals that includes controlling the motor to  (para [0075] Breeze discloses adjusting payout  but is silent as to the exact parameters of acceleration, velocity and deceleration. Sway and oscillations are equivalent to vibrations of Breeze. The two dictionary.com definitions of vibration cover sway and occillation “the act of vibrating, or an instance of vibratory motion; oscillation; quiver; tremor.” “Physics. the oscillating, reciprocating, or other periodic motion of a rigid or elastic body or medium forced from a position or state of equilibrium.”). Breeze discloses adjusting payout but is silent as to the exact parameters of acceleration, velocity and deceleration.  However, Fidler discloses, to control a determined lift velocity (col 8, In 2-4- The power bias to the winches will be stabilized and therefore the winches will continue to operate at the same speed; col 8, In 44-45- The flow-dividing valves 102 and 104 can level the load with respect to the lateral axis of the aircraft), a determined lift acceleration (col 8, In 19-22- A very small difference in the paid-out cable lengths will produce a large error signal from the comparator 210 and cause the flow dividing valve to speed up the lagging winch until the small differential is essentially eliminated), a determined lift deceleration (deceleration and acceleration are based on perspective/direction. Dictionary definition of acceleration is “Mechanics. the time rate of change of velocity with respect to magnitude or direction; the derivative of velocity with respect to time.”). It would have been obvious to a person of ordinary skill in the art at the time of filing to dispose the hoist of Breeze controlling the motor to have a determined lift velocity, a determined lift acceleration, and a determined lift deceleration to prevent a substantial change in the attitude of the cargo load as it is raised or lowered from the hovering helicopter as disclosed by Fidler (see Fidler col 1, In 66 to col 2, In 1-3) as it merely uses a known device in a known way with predictable results for the benefit of having a speed based control scheme.

Regarding claim 2, Breeze discloses the aircraft hoist system according to claim 1, wherein the processor is configured to control the motor to lift the load with the cable based on the determined motor control signals that includes controlling the motor to adjust at least between extremes of an arc of oscillation and a center of an arc of oscillation (para (0060)- control system 609 is configured with a sensor-system-control module 608 maintained in computer-readable media 606. In one example, sensor­ system-control module 608 may be implemented as code in the form of computer-readable instructions that execute on one or more processors 604; para (0075)- In addition, IMS/GPS 602 under control of control system 609 (including control system 310 individually or in combination with system 609 as a whole) may use the real-time load and acceleration data from smart-hook 102 to adjust the payout of cable 104 (via hoist equipment such as cable 104, smart-hook 102, and a motor 110) to actively dampen vibrations imparted to the hoist equipment and aircraft. Any adjustment would inherently have an adjustment between the extremes and the center.), Breeze does not disclose to have at least one of the following: a determined lift velocity, a determined lift acceleration, and a determined lift deceleration. However, Fidler, adiust at least between extremes of an arc of oscillation and a center of an arc of oscillation the determined lift velocity (col 8, In 2-4- The power bias to the winches will be stabilized and therefore the winches will continue to operate at the same speed; col 8, In 44-45- The flow-dividing valves 102 and 104 can level the load with respect to the lateral axis of the aircraft), a determined lift acceleration (col 8, In 19-22- A very small difference in the paid-out cable lengths will produce a large error signal from the comparator 210 and cause the flow dividing valve to speed up the lagging winch until the small differential is essentially eliminated), a determined lift deceleration(deceleration and acceleration are based on perspective/direction. Dictionary definition of acceleration is “Mechanics. the time rate of change of velocity with respect to magnitude or direction; the derivative of velocity with respect to time.”).
 Although Fidler does not explicitly disclose a determined lift deceleration. The dictionary definition of acceleration (taught in Fidler) applied to mechanics is the time rate of change of velocity with respect to magnitude or direction; the derivative of velocity with respect to time. This definition includes deceleration as it is just a negative acceleration. It is inherent that when determining acceleration, a deceleration is also determined using the definition. So it would have been obvious to one of ordinary skill in the art at the time of filing to modify the hoist system control of Breese to include the determined lift velocity, determined lift velocity of Fidler and the determined deceleration as it is inherent but not explicit within the fiddler disclosure that discloses acceleration as using the above definition, as it merely uses a known device in a known way with predictable results for the benefit of having a speed based control scheme. 
It would have been obvious to a person of ordinary skill in the art at the time of filing to dispose the hoist of Breeze controlling the motor to have a determined lift velocity, a determined lift acceleration, and a determined lift deceleration as disclosed by Fidler (see Fidler col 1, In 66-col 2, In 3) ) as it merely uses a known device in a known way with predictable results for the benefit of having a speed based control scheme.

Regarding claim 3, Breeze discloses the aircraft hoist system according to claim 1, wherein the processor is configured to control the motor to lift the load with the cable based on the determined motor control signals that includes controlling the motor to adjust at least at extremes of an arc of oscillation and a center of an arc of oscillation (para (0060]- control system 609 is configured with a sensor-system-control module 608 maintained in computer-readable media 606. In one example, sensor­ system-control module 608 may be implemented as code in the form of computer-readable instructions that execute on one or more processors 604; para [0075]- In addition, IMS/GPS 602 under control of control system 609 (including control system 310 individually or in combination with system 609 as a whole) may use the real-time load and acceleration data from smart-hook 102 to adjust the payout of cable 104 (via hoist equipment such as cable 104, smart-hook 102, and a motor 110) to actively dampen vibrations imparted to the hoist equipment and aircraft. Adjusting at an extreme is obvious to try because there are limited positions in a swing to enact an adjustment one being the extremes the motivation for trying being applying a lifting or lowering force when the swinging velocity near zero. This makes the calculations simpler on the processor.).
Breeze fails to disclose to have a determined lift velocity, a determined lift acceleration, and a determined lift deceleration. Fidler discloses to have a determined lift velocity (col 8, In 2-4- The power bias to the winches will be stabilized and therefore the winches will continue to operate at the same speed; col 8, In 44-45- The flow-dividing valves 102 and 104 can level the load with respect to the lateral axis of the aircraft), a determined lift acceleration (col 8, In 19-22-A very small difference in the paid-out cable lengths will produce a large error signal from the comparator 210 and cause the flow dividing valve to speed up the lagging winch until the small differential is essentially eliminated).
Although Fidler does not explicitly disclose a determined lift deceleration. The dictionary definition of acceleration (taught in Fidler) applied to mechanics is the time rate of change of velocity with respect to magnitude or direction; the derivative of velocity with respect to time. This definition includes deceleration as it is just a negative acceleration. It is inherent that when determining acceleration, a deceleration is also determined using the definition. So it would have been obvious to one of ordinary skill in the art at the time of filing to modify the hoist system control of Breese to include the determined lift velocity, determined lift velocity of Fidler and the determined deceleration as it is inherent but not explicit within the fiddler disclosure that discloses acceleration as using the above definition, as it merely uses a known device in a known way with predictable results for the benefit of having a speed based control scheme. 
It would have been obvious to a person of ordinary skill in the art at the time of filing to dispose the hoist of Breeze controlling the motor to have a determined lift velocity, a determined lift acceleration, and a determined lift deceleration as disclosed by Fidler (see Fidler col 1, In 66-col 2, In 3) ) as it merely uses a known device in a known way with predictable results for the benefit of having a speed based control scheme.

Regarding claim 11, Breeze discloses a method of controlling an aircraft hoist system ([abstract]-A helicopter-hoist system is described), comprising:
implementing hoist equipment in an aircraft (see Fig. 1, Fig. 2, element 101; para (0025]- FIG. 1 shows a helicopter 100 with an example helicopter-hoist system 101, which may be used for search and rescue missions), the hoist equipment including a motor (110) (para [0028] System 101 includes a frame 103 on which the hoist equipment (i.e., cable 104, smart-hook 102, and a motor 110)), a cable (104) (para [0028]- System 101 includes a frame 103 on which the hoist equipment (i.e., cable 104, smart-hook 102, and a motor 110)), and a hook portion (102) (para [0028]- System 101 includes a frame 103 on which the hoist equipment (i.e., cable 104, smart-hook 102, and a motor 110));
obtaining measurements from at least one sensor by measuring with the at least one sensor at least one of following: a load measurement (para (0048]- load cell 306 can have any construction and be positioned in smart-hook 102 or along cable 104 (FIG. 1) path in any suitable manner to acquire load data), a cable position movement measurement (para (0073]- IMS/GPS 602 in communication with position/load module 612 enables control system 609 to monitor a location and/or relative motion of the hook end in three-dimensional coordinate space relative to the helicopter; para (0074]- With cable payout information, the hoist cable fleet angle may also be calculated), a cable movement measurement , a cable movement measurement (para [0033]-[0034]- System 101 may also include range-measuring equipment (such as a laser-range finder) 1:./U tor determining the distance of hook 102 from helicopter 100), an aircraft movement measurement (para (0085]- In another example, display module 614 (FIG. 6) may cause control system 609 (FIG. 6) to (a) receive the video, (b) overlay a virtual marker 706 (FIG. 7) indicating the height of the helicopter relative to ground or water on the video stream in proximity to the helicopter), and an airspeed measurement;
analyzing the measurements with a processor from the at least one sensor (para [0054]- Processors 604 may be located in housing 114 (FIGS. 2 and 3) may be embodied as any suitable electrical circuit, computing processor including special integrated circuits, ASICs, FPGAs, microcontrollers, processor, co-processor, controllers, or other processing means; para [0060]- control system 609 is configured with a sensor-system-control module 608 maintained in computer-readable media 606. In one example, sensor-system-control module 608 may be implemented as code in the form of computer-readable instructions that execute on one or more processors 604);
determining motor control signals with the processor for controlling the motor based on an analysis of the measurements from the at least one sensor to reduce sway and/or oscillations of the cable while lifting a load (para [0060]- control system 609 is configured with a sensor­ system-control module 608 maintained in computer-readable media 606. In one example, sensor-system-control module 608 may be implemented as code in the form of computer-readable instructions that execute on one or more processors 604; para (0034]- System 101 may also include, a cable-payout and direction detector 122, which measures the distance cable 104 is extended and a direction cable 104 is moving (i.e., up or down); para (0075]- In addition, IMS/GPS 602 under control of control system 609 (including control system 310 individually or in combination with system 609 as a whole) may use the real-time load and acceleration data from smart-hook 102 to adjust the payout of cable 104 (via hoist equipment such as cable 104, smart-hook 102, and a motor 110) to actively dampen vibrations imparted to the hoist equipment and aircraft); and
controlling the motor with the processor to lift the load with the cable based on the determined motor control signals (para (0060]- control system tiU 1s configured with a sensor-system-control module 608 maintained in computer-readable media 606. In one example, sensor­ system-control module 608 may be implemented as code in the form of computer-readable instructions that execute on one or more processors 604; para (0075]- In addition, IMS/GPS 602 under control of control system 609 (including control system 310 individually or in combination with system 609 as a whole) may use the real-time load and acceleration data from smart-hook 102 to adjust the payout of cable 104 (via hoist equipment such as cable 104, smart-hook 102, and a motor 110) to actively dampen vibrations imparted to the hoist equipment and aircraft), 
wherein the at least one sensor comprises at least one of the following: a load measurement sensor (306) (para (0048]- load cell 306 can have any construction and be positioned in smart-hook 102 or along cable 104 (FIG. 1) path in any suitable manner to acquire load data), a cable movement measurement sensor (120) (para [0033]-[0034]- System 101 may also include range­ measuring equipment (such as a laser-range finder) 120 for determining the distance of hook 102 from helicopter 100), a cable position measurement sensor (609) (para [0073]- IMS/GPS 602 in communication with position/load module 612 enables control system 609 to monitor a location and/or relative motion of the hook end in three-dimensional coordinate space relative to the helicopter; para [0074]- With cable payout information, the hoist cable fleet angle may also be calculated), an aircraft movement measurement sensor (609) (para [0085]- In another example, display module 614 (FIG. 6) may cause control system 609 (FIG. 6) to (a) receive the video, (b) overlay a virtual marker 706 (FIG. 7) indicating the height of the helicopter relative to ground or water on the video stream in proximity to the helicopter), and an airspeed measurement sensor.

Regarding claim 12, Breeze discloses the method of controlling an aircraft hoist system according to claim 11, wherein the controlling the motor to lift the load with the cable based on the determined motor control signals includes controlling the motor to adjust at least between extremes of an arc of oscillation and a center of an arc of oscillation (para [0060]- control system 609 is configured with a sensor-system-control module 608 maintained in computer-readable media 606. In one example, sensor­ system-control module 608 may be implemented as code in the form of computer-readable instructions that execute on one or more processors 604; para [0075]- In addition, IMS/GPS 602 under control of control system 609 (including control system 310 individually or in combination with system 609 as a whole) may use the real-time load and acceleration data from smart-hook 102 to adjust the payout of cable 104 (via hoist equipment such as cable 104, smart-hook 102, and a motor 110) to actively dampen vibrations imparted to the hoist equipment and aircraft. Any adjustment would inherently have an adjustment between the extremes and the center.), Breeze does not disclose to have at least one of the following: a determined lift velocity, a determined lift acceleration, and a determined lift deceleration. However, Fidler discloses to have at least one of the following: a determined lift velocity (col 8, In 2-4- The power bias to the winches will be stabilized and therefore the winches will continue to operate at the same speed; col 8, In 44-45- The flow-dividing valves 102 and 104 can level the load with respect to the lateral axis of the aircraft), a determined lift acceleration (col 8, In 19-22-A very small difference in the paid-out cable lengths will produce a large error signal from the comparator 210 and cause the flow dividing valve to speed up the lagging winch until the small differential is essentially eliminated). 
Although Fidler does not explicitly disclose a determined lift deceleration. The dictionary definition of acceleration (taught in Fidler) applied to mechanics is the time rate of change of velocity with respect to magnitude or direction; the derivative of velocity with respect to time. This definition includes deceleration as it is just a negative acceleration. It is inherent that when determining acceleration, a deceleration is also determined using the definition. So it would have been obvious to one of ordinary skill in the art at the time of filing to modify the hoist system control of Breese to include the determined lift velocity, determined lift velocity of Fidler and the determined deceleration as it is inherent but not explicit within the fiddler disclosure that discloses acceleration as using the above definition, as it merely uses a known device in a known way with predictable results for the benefit of having a speed based control scheme. 
It would have been obvious to a person of ordinary skill in the art at the time of filing to dispose the hoist of Breeze controlling the motor to have a determined lift velocity, a determined lift acceleration, and a determined lift deceleration as disclosed by Fidler (see Fidler col 1, In 66-col 2, In 3) ) as it merely uses a known device in a known way with predictable results for the benefit of having a speed based control scheme.

Regarding claim 13, Breeze discloses the method of controlling an aircraft hoist system according to claim 11, wherein the controlling the motor to lift the load with the cable based on the determined motor control signals includes controlling the motor to adjust at least at extremes of an arc of oscillation and a center of an arc of oscillation (para (0060]- control system 609 is configured with a sensor-system-control module 608 maintained in computer-readable media 606. In one example, sensor­ system-control module 608 may be implemented as code in the form of computer-readable instructions that execute on one or more processors 604; para [0075]- In addition, IMS/GPS 602 under control of control system 609 (including control system 310 individually or in combination with system 609 as a whole) may use the real-time load and acceleration data from smart-hook 102 to adjust the payout of cable 104 (via hoist equipment such as cable 104, smart-hook 102, and a motor 110) to actively dampen vibrations imparted to the hoist equipment and aircraft. Adjusting at an extreme is obvious to try because there are limited positions in a swing to enact an adjustment one being the extremes the motivation for trying being applying a lifting or lowering force when the swinging velocity near zero. This makes the calculations simpler on the processor.).
Breeze fails to disclose to have a determined lift velocity, a determined lift acceleration, and a determined lift deceleration. Fidler discloses to have a determined lift velocity (col 8, In 2-4- The power bias to the winches will be stabilized and therefore the winches will continue to operate at the same speed; col 8, In 44-45- The flow-dividing valves 102 and 104 can level the load with respect to the lateral axis of the aircraft), a determined lift acceleration (col 8, In 19-22-A very small difference in the paid-out cable lengths will produce a large error signal from the comparator 210 and cause the flow dividing valve to speed up the lagging winch until the small differential is essentially eliminated).
Although Fidler does not explicitly disclose a determined lift deceleration. The dictionary definition of acceleration (taught in Fidler) applied to mechanics is the time rate of change of velocity with respect to magnitude or direction; the derivative of velocity with respect to time. This definition includes deceleration as it is just a negative acceleration. It is inherent that when determining acceleration, a deceleration is also determined using the definition. So it would have been obvious to one of ordinary skill in the art at the time of filing to modify the hoist system control of Breese to include the determined lift velocity, determined lift velocity of Fidler and the determined deceleration as it is inherent but not explicit within the fiddler disclosure that discloses acceleration as using the above definition, as it merely uses a known device in a known way with predictable results for the benefit of having a speed based control scheme. 
It would have been obvious to a person of ordinary skill in the art at the time of filing to dispose the hoist of Breeze controlling the motor to have a determined lift velocity, a determined lift acceleration, and a determined lift deceleration as disclosed by Fidler (see Fidler col 1, In 66-col 2, In 3) ) as it merely uses a known device in a known way with predictable results for the benefit of having a speed based control scheme.

Claim 4-10, 14-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over hereinafter Breeze in view Fidler in view of JP3241591B2 hereinafter Okumura.

Regarding claim 4, Breeze discloses the aircraft hoist system according to claim 1, wherein the measurements from at least one sensor comprises measuring with the at least one sensor (para [0060]- control system 609 is configured with a sensor-system-control module 608 maintained in computer-readable media 606. In one example, sensor-system-control module 608 may be implemented as code in the form of computer-readable instructions that execute on one or more processors 604) at least one of following: a load measurement (para [0048] load cell 306 can have any construction and be positioned in smart-hook 102 or along cable 104 (FIG. 1) path in any suitable manner to acquire load data), a cable position movement measurement (para (0034], [0073]- IMS/GPS 602 in communication with position/load module 612 enables control system 609 to monitor a location and/or relative motion of the hook end in three-dimensional coordinate space relative to the helicopter; para (0074]- With cable payout information, the hoist cable fleet angle may also be calculated), a cable movement measurement (para [0033]-(0034]- System 101 may also include range-measuring equipment (such as a laser-range finder) 120 for determining the distance of hook 102 from helicopter 100).
Breeze is not specific with the timing of the control. However, Okumura discloses wherein the processor is configured to control the motor to accelerate the lift velocity when the load is swinging toward a vertical center ( “In this acceleration movement section, roll up the wire 4, by shortening the hanging length from L 1 to L 2, the period of the pendulum movement of the bucket 3 will vary based on the hanging length L 1 of the acceleration at the start the period T 1 of the pendulum movement, during the time the average value T a of the hanging length L 2 period of the pendulum movement based on the time of completion of acceleration, swirled while accelerating the boom 5 tip, after the end of acceleration constant velocity , The bucket 3 becomes a substantially lowermost point of the pendulum motion, and the bucket 3 and the tip of the boom 5 are turned at the same speed in the same direction. Therefore, after accelerating the boom 5 to the turning angular velocity omega B, since the bucket 3 and the boom 5 tip pivots at a constant speed, can be safely transported without the bucket 3 swings.” While Okumura deals with a crane swing the pendulum physics still apply and the controls based on the pendulum motion. The change in winding and unwinding disclosed in cycle of Okumura discloses the motor acceleration compared to the other portion of the cycle.) ; and wherein the processor is configured to control the motor to decelerate the lift velocity when the load is swinging away from a vertical center (“In the deceleration movement section, the bucket 3 When the tip of the boom 5 is turned while decelerating from the state where the tip of the boom 5 and the tip of the boom 5 are turning at a constant speed, the bucket 3 starts the pendulum motion in a cycle based on the hanging length of the wire 4. At this time, down winding the wire 4, by increasing the suspension length from L 2 to L 3, the period of the pendulum movement of the bucket 3 will vary, the period of the pendulum movement based on the length L 2 hanging and during the time the average value T C between the period of the pendulum movement based on the hanging length L 3 at the end of deceleration, swirled while decelerating the boom 5, by stopping after the end of deceleration, substantially pendulum movement of the bucket 3 At the lowest point, the bucket 3 can be stopped at the second point E without swinging. In addition, the suspension length can be shortened in the constant velocity moving section to avoid obstacles on the way, and the average value of the period of the pendulum movement of the bucket 3 is shorter than in the case where the suspension length is constant.” The end of deceleration in a pendulum is at the extreme when the velocity changes to rotate back to the middle.). It would have been obvious to one of ordinary skill in the at the time of filing to modify the swinging control of Breeze to include the timing of winding events as disclosed in Okumura as it merely involves using a known device (winch) in a known way (winch control program) with predictable results (based in physics) for the benefit of reducing the time to stability (as disclosed in Okumura). 

Regarding claim 5, Breeze discloses the aircraft hoist system according to claim 4, wherein the processor is configured to control the motor to lift the load with the cable based on the determined motor control signals that includes controlling the motor to adjust at least at extremes of an arc of oscillation and a center of an arc of oscillation (para (0060)- control system 609 is configured with a sensor-system-control module 608 maintained in computer-readable media 606. In one example, sensor­ system-control module 608 may be implemented as code in the form of computer-readable instructions that execute on one or more processors 604; para (0075)- In addition, IMS/GPS 602 under control of control system 609 (including control system 310 individually or in combination with system 609 as a whole) may use the real-time load and acceleration data from smart-hook 102 to adjust the payout of cable 104 (via hoist equipment such as cable 104, smart-hook 102, and a motor 110) to actively dampen vibrations imparted to the hoist equipment and aircraft. Any adjustment would inherently have an adjustment between the extremes and the center. Adjusting at an extreme is obvious to try because there are limited positions in a swing to enact an adjustment one being the extremes the motivation for trying being applying a lifting or lowering force when the swinging velocity near zero. This makes the calculations simpler on the processor.), Breeze does not disclose to have at least one of the following: a determined lift velocity, a determined lift acceleration, and a determined lift deceleration. However, Fidler discloses to have at least one of the following: a determined lift velocity (col 8, In 2-4- The power bias to the winches will be stabilized and therefore the winches will continue to operate at the same speed; col 8, In 44-45- The flow-dividing valves 102 and 104 can level the load with respect to the lateral axis of the aircraft), a determined lift acceleration (col 8, In 19-22-A very small difference in the paid-out cable lengths will produce a large error signal from the comparator 210 and cause the flow dividing valve to speed up the lagging winch until the small differential is essentially eliminated), a determined lift deceleration. 
Although Fidler does not explicitly disclose a determined lift deceleration. The dictionary definition of acceleration (taught in Fidler) applied to mechanics is the time rate of change of velocity with respect to magnitude or direction; the derivative of velocity with respect to time. This definition includes deceleration as it is just a negative acceleration. It is inherent that when determining acceleration, a deceleration is also determined using the definition. So it would have been obvious to one of ordinary skill in the art at the time of filing to modify the hoist system control of Breese to include the determined lift velocity, determined lift velocity of Fidler and the determined deceleration as it is inherent but not explicit within the fiddler disclosure that discloses acceleration as using the above definition, as it merely uses a known device in a known way with predictable results for the benefit of having a speed based control scheme. 
It would have been obvious to a person of ordinary skill in the art at the time of filing to dispose the hoist of Breeze controlling the motor to have a determined lift velocity, a determined lift acceleration, and a determined lift deceleration as disclosed by Fidler (see Fidler col 1, In 66-col 2, In 3) ) as it merely uses a known device in a known way with predictable results for the benefit of having a speed based control scheme.

Regarding claim 6, Breeze discloses the aircraft hoist system according to claim 4, wherein the processor is configured to control the motor to lift the load with the cable based on the determined motor control signals that includes controlling the motor to adjust at least at extremes of an arc of oscillation and a center of an arc of oscillation (para (0060]- control system 609 is configured with a sensor-system-control module 608 maintained in computer-readable media 606. In one example, sensor­ system-control module 608 may be implemented as code in the form of computer-readable instructions that execute on one or more processors 604; para [0075]- In addition, IMS/GPS 602 under control of control system 609 (including control system 310 individually or in combination with system 609 as a whole) may use the real-time load and acceleration data from smart-hook 102 to adjust the payout of cable 104 (via hoist equipment such as cable 104, smart-hook 102, and a motor 110) to actively dampen vibrations imparted to the hoist equipment and aircraft. Any adjustment would inherently have an adjustment between the extremes and the center. Adjusting at an extreme is obvious to try because there are limited positions in a swing to enact an adjustment one being the extremes the motivation for trying being applying a lifting or lowering force when the swinging velocity near zero. This makes the calculations simpler on the processor.).
Breeze fails to disclose to have a determined lift velocity, a determined lift acceleration, and a determined lift deceleration. Fidler discloses to have a determined lift velocity (col 8, In 2-4- The power bias to the winches will be stabilized and therefore the winches will continue to operate at the same speed; col 8, In 44-45- The flow-dividing valves 102 and 104 can level the load with respect to the lateral axis of the aircraft), a determined lift acceleration (col 8, In 19-22-A very small difference in the paid-out cable lengths will produce a large error signal from the comparator 210 and cause the flow dividing valve to speed up the lagging winch until the small differential is essentially eliminated).
Although Fidler does not explicitly disclose a determined lift deceleration. The dictionary definition of acceleration (taught in Fidler) applied to mechanics is the time rate of change of velocity with respect to magnitude or direction; the derivative of velocity with respect to time. This definition includes deceleration as it is just a negative acceleration. It is inherent that when determining acceleration, a deceleration is also determined using the definition. So it would have been obvious to one of ordinary skill in the art at the time of filing to modify the hoist system control of Breese to include the determined lift velocity, determined lift velocity of Fidler and the determined deceleration as it is inherent but not explicit within the fiddler disclosure that discloses acceleration as using the above definition, as it merely uses a known device in a known way with predictable results for the benefit of having a speed based control scheme. 
It would have been obvious to a person of ordinary skill in the art at the time of filing to dispose the hoist of Breeze controlling the motor to have a determined lift velocity, a determined lift acceleration, and a determined lift deceleration as disclosed by Fidler (see Fidler col 1, In 66-col 2, In 3) ) as it merely uses a known device in a known way with predictable results for the benefit of having a speed based control scheme.

Regarding claim 7, Breeze discloses the aircraft hoist system according to claim 1, wherein the at least one sensor is configured to measure at least the cable position movement that includes a sway and/or oscillation of the load (para [0073]- IMS/GPS 602 in communication with position/load module 612 enables control system 609 to monitor a location and/or relative motion of the hook end in three-dimensional coordinate space relative to the helicopter; para [0074]-(0075]- With cable payout information, the hoist cable fleet angle may also be calculated).
Breeze is not specific with the timing of the control. However, Okumura discloses wherein the processor is configured to control the motor to accelerate the lift velocity when the load is swinging toward a vertical center ( “In this acceleration movement section, roll up the wire 4, by shortening the hanging length from L 1 to L 2, the period of the pendulum movement of the bucket 3 will vary based on the hanging length L 1 of the acceleration at the start the period T 1 of the pendulum movement, during the time the average value T a of the hanging length L 2 period of the pendulum movement based on the time of completion of acceleration, swirled while accelerating the boom 5 tip, after the end of acceleration constant velocity , The bucket 3 becomes a substantially lowermost point of the pendulum motion, and the bucket 3 and the tip of the boom 5 are turned at the same speed in the same direction. Therefore, after accelerating the boom 5 to the turning angular velocity omega B, since the bucket 3 and the boom 5 tip pivots at a constant speed, can be safely transported without the bucket 3 swings.” While Okumura deals with a crane swing the pendulum physics still apply and the controls based on the pendulum motion. The change in winding and unwinding disclosed in cycle of Okumura discloses the motor acceleration compared to the other portion of the cycle.) ; and wherein the processor is configured to control the motor to decelerate the lift velocity when the load is swinging away from a vertical center (“In the deceleration movement section, the bucket 3 When the tip of the boom 5 is turned while decelerating from the state where the tip of the boom 5 and the tip of the boom 5 are turning at a constant speed, the bucket 3 starts the pendulum motion in a cycle based on the hanging length of the wire 4. At this time, down winding the wire 4, by increasing the suspension length from L 2 to L 3, the period of the pendulum movement of the bucket 3 will vary, the period of the pendulum movement based on the length L 2 hanging and during the time the average value T C between the period of the pendulum movement based on the hanging length L 3 at the end of deceleration, swirled while decelerating the boom 5, by stopping after the end of deceleration, substantially pendulum movement of the bucket 3 At the lowest point, the bucket 3 can be stopped at the second point E without swinging. In addition, the suspension length can be shortened in the constant velocity moving section to avoid obstacles on the way, and the average value of the period of the pendulum movement of the bucket 3 is shorter than in the case where the suspension length is constant.” The end of deceleration in a pendulum is at the extreme when the velocity changes to rotate back to the middle.). It would have been obvious to one of ordinary skill in the at the time of filing to modify the swinging control of Breeze to include the timing of winding events as disclosed in Okumura as it merely involves using a known device (winch) in a known way (winch control program) with predictable results (based in physics) for the benefit of reducing the time to stability (as disclosed in Okumura). 

Regarding claim 8, Breeze discloses the aircraft hoist system according to claim 7, wherein the at least one sensor is configured to measure at least the load measurement of the load being held by the cable (para [0048]- load cell 306 can have any construction and be positioned in smart-hook 102 or along cable 104 (FIG. 1) path in any suitable manner to acquire load data).

Regarding claim 9, Breeze discloses the aircraft hoist system according to claim 7, wherein the processor is configured to control the motor to lift the load with the cable based on the determined motor control signals that includes controlling the motor to adjust at least between extremes of an arc of oscillation and a center of an arc of oscillation (para [0060]- control system 609 is configured with a sensor-system-control module 608 maintained in computer-readable media 606. In one example, sensor­ system- control module 608 may be implemented as code in the form of computer-readable instructions that execute on one or more processors 604; para [0075]- In addition, IMS/GPS 602 under control of control system 609 (including control system 310 individually or in combination with system 609 as a whole) may use the real-time load and acceleration data from smart-hook 102 to adjust the payout of cable 104 (via hoist equipment such as cable 104, smart-hook 102, and a motor 110) to actively dampen vibrations imparted to the hoist equipment and aircraft. Any adjustment would inherently have an adjustment between the extremes and the center.), Breeze does not disclose to have at least one of the following: a determined lift velocity, a determined lift acceleration, and a determined lift deceleration. However, Fidler discloses to have at least one of the following: a determined lift velocity (col 8, In 2-4- The power bias to the winches will be stabilized and therefore the winches will continue to operate at the same speed; col 8, In 44-45- The flow-dividing valves 102 and 104 can level the load with respect to the lateral axis of the aircraft), a determined lift acceleration (col 8, In 19-22-A very small difference in the paid-out cable lengths will produce a large error signal from the comparator 210 and cause the flow dividing valve to speed up the lagging winch until the small differential is essentially eliminated). 
Although Fidler does not explicitly disclose a determined lift deceleration. The dictionary definition of acceleration (taught in Fidler) applied to mechanics is the time rate of change of velocity with respect to magnitude or direction; the derivative of velocity with respect to time. This definition includes deceleration as it is just a negative acceleration. It is inherent that when determining acceleration, a deceleration is also determined using the definition. So it would have been obvious to one of ordinary skill in the art at the time of filing to modify the hoist system control of Breese to include the determined lift velocity, determined lift velocity of Fidler and the determined deceleration as it is inherent but not explicit within the fiddler disclosure that discloses acceleration as using the above definition, as it merely uses a known device in a known way with predictable results for the benefit of having a speed based control scheme.
It would have been obvious to a person of ordinary skill in the art at the time of filing to dispose the hoist of Breeze controlling the motor to have a determined lift velocity, a determined lift acceleration, and a determined lift deceleration as disclosed by Fidler (see Fidler col 1, In 66-col 2, In 3) ) as it merely uses a known device in a known way with predictable results for the benefit of having a speed based control scheme.

Regarding claim 10, Breeze discloses the aircraft hoist system according to claim 7, wherein the processor is configured to control the motor to lift the load with the cable based on the determined motor control signals that includes controlling the motor (para (0060]- control system 609 is configured with a sensor-system-control module 608 maintained in computer-readable media 606. In one example, sensor­ system-control module 608 may be implemented as code in the form of computer-readable instructions that execute on one or more processors 604; para [0075]- In addition, IMS/GPS 602 under control of control system 609 (including control system 310 individually or in combination with system 609 as a whole) may use the real-time load and acceleration data from smart-hook 102 to adjust the payout of cable 104 (via hoist equipment such as cable 104, smart-hook 102, and a motor 110) to actively dampen vibrations imparted to the hoist equipment and aircraft).
Breeze fails to disclose to have a determined lift velocity, a determined lift acceleration, and a determined lift deceleration. Fidler discloses to have a determined lift velocity (col 8, In 2-4- The power bias to the winches will be stabilized and therefore the winches will continue to operate at the same speed; col 8, In 44-45- The flow-dividing valves 102 and 104 can level the load with respect to the lateral axis of the aircraft), a determined lift acceleration (col 8, In 19-22-A very small difference in the paid-out cable lengths will produce a large error signal from the comparator 210 and cause the flow dividing valve to speed up the lagging winch until the small differential is essentially eliminated).
Although Fidler does not explicitly disclose a determined lift deceleration. The dictionary definition of acceleration (taught in Fidler) applied to mechanics is the time rate of change of velocity with respect to magnitude or direction; the derivative of velocity with respect to time. This definition includes deceleration as it is just a negative acceleration. It is inherent that when determining acceleration, a deceleration is also determined using the definition. So it would have been obvious to one of ordinary skill in the art at the time of filing to modify the hoist system control of Breese to include the determined lift velocity, determined lift velocity of Fidler and the determined deceleration as it is inherent but not explicit within the fiddler disclosure that discloses acceleration as using the above definition, as it merely uses a known device in a known way with predictable results for the benefit of having a speed based control scheme. 
It would have been obvious to a person of ordinary skill in the art at the time of filing to dispose the hoist of Breeze controlling the motor to have a determined lift velocity, a determined lift acceleration, and a determined lift deceleration as disclosed by Fidler (see Fidler col 1, In 66-col 2, In 3) ) as it merely uses a known device in a known way with predictable results for the benefit of having a speed based control scheme.

Regarding claim 14, Breeze discloses the method of controlling an aircraft hoist system according to claim 11, wherein the obtaining measurements from at least one sensor comprises measuring with the at least one sensor (para (0060)- control system 609 is configured with a sensor-system-control module 608 maintained in computer-readable media 606. In one example, sensor-system-control module 608 may be implemented as code in the form of computer-readable instructions that execute on one or more processors 604) at least one of following: a load measurement (para (0048)- load cell 306 can have any construction and be positioned in smart-hook 102 or along cable 104 (FIG. 1) path in any suitable manner to acquire load data), a cable position movement (para (0034), (0073)- IMS/GPS 602 in communication with position/load module 612 enables control system 609 to monitor a location and/or relative motion of the hook end in three-dimensional coordinate space relative to the helicopter; para (0074)- With cable payout information, the hoist cable fleet angle may also be calculated), a cable movement measurement (para (0033)-(0034) System 101 may also include range-measuring equipment (such as a laser-range finder) 120 for determining the distance of hook 102 from helicopter 100).
Breeze is not specific with the timing of the control. However, Okumura discloses wherein the processor is configured to control the motor to accelerate the lift velocity when the load is swinging toward a vertical center ( “In this acceleration movement section, roll up the wire 4, by shortening the hanging length from L 1 to L 2, the period of the pendulum movement of the bucket 3 will vary based on the hanging length L 1 of the acceleration at the start the period T 1 of the pendulum movement, during the time the average value T a of the hanging length L 2 period of the pendulum movement based on the time of completion of acceleration, swirled while accelerating the boom 5 tip, after the end of acceleration constant velocity , The bucket 3 becomes a substantially lowermost point of the pendulum motion, and the bucket 3 and the tip of the boom 5 are turned at the same speed in the same direction. Therefore, after accelerating the boom 5 to the turning angular velocity omega B, since the bucket 3 and the boom 5 tip pivots at a constant speed, can be safely transported without the bucket 3 swings.” While Okumura deals with a crane swing the pendulum physics still apply and the controls based on the pendulum motion. The change in winding and unwinding disclosed in cycle of Okumura discloses the motor acceleration compared to the other portion of the cycle.) ; and wherein the processor is configured to control the motor to decelerate the lift velocity when the load is swinging away from a vertical center (“In the deceleration movement section, the bucket 3 When the tip of the boom 5 is turned while decelerating from the state where the tip of the boom 5 and the tip of the boom 5 are turning at a constant speed, the bucket 3 starts the pendulum motion in a cycle based on the hanging length of the wire 4. At this time, down winding the wire 4, by increasing the suspension length from L 2 to L 3, the period of the pendulum movement of the bucket 3 will vary, the period of the pendulum movement based on the length L 2 hanging and during the time the average value T C between the period of the pendulum movement based on the hanging length L 3 at the end of deceleration, swirled while decelerating the boom 5, by stopping after the end of deceleration, substantially pendulum movement of the bucket 3 At the lowest point, the bucket 3 can be stopped at the second point E without swinging. In addition, the suspension length can be shortened in the constant velocity moving section to avoid obstacles on the way, and the average value of the period of the pendulum movement of the bucket 3 is shorter than in the case where the suspension length is constant.” The end of deceleration in a pendulum is at the extreme when the velocity changes to rotate back to the middle.). It would have been obvious to one of ordinary skill in the at the time of filing to modify the swinging control of Breeze to include the timing of winding events as disclosed in Okumura as it merely involves using a known device (winch) in a known way (winch control program) with predictable results (based in physics) for the benefit of reducing the time to stability (as disclosed in Okumura). 
Regarding claim 15, Breeze discloses the method of controlling an aircraft hoist system according to claim 14, wherein the controlling the motor to lift the load with the cable based on the determined motor control signals includes controlling the motor to adjust at least at extremes of an arc of oscillation and a center of an arc of oscillation (para [0060]- control system 609 is configured with a sensor-system-control module 608 maintained in computer-readable media 606. In one example, sensor­ system-control module 608 may be implemented as code in the form of computer-readable instructions that execute on one or more processors 604; para [0075]- In addition, IMS/GPS 602 under control of control system 609 (including control system 310 individually or in combination with system 609 as a whole) may use the real-time load and acceleration data from smart-hook 102 to adjust the payout of cable 104 (via hoist equipment such as cable 104, smart-hook 102, and a motor 110) to actively dampen vibrations imparted to the hoist equipment and aircraft. Adjusting at an extreme is obvious to try because there are limited positions in a swing to enact an adjustment one being the extremes the motivation for trying being applying a lifting or lowering force when the swinging velocity near zero. This makes the calculations simpler on the processor.).), Breeze does not disclose to have at least one of the following: a determined lift velocity, a determined lift acceleration, and a determined lift deceleration. However, Fidler discloses to have at least one of the following: a determined lift velocity (col 8, In 2-4- The power bias to the winches will be stabilized and therefore the winches will continue to operate at the same speed; col 8, In 44-45- The flow-dividing valves 102 and 104 can level the load with respect to the lateral axis of the aircraft), a determined lift acceleration (col 8, In 19-22-A very small difference in the paid-out cable lengths will produce a large error signal from the comparator 210 and cause the flow dividing valve to speed up the lagging winch until the small differential is essentially eliminated).
Although Fidler does not explicitly disclose a determined lift deceleration. The dictionary definition of acceleration (taught in Fidler) applied to mechanics is the time rate of change of velocity with respect to magnitude or direction; the derivative of velocity with respect to time. This definition includes deceleration as it is just a negative acceleration. It is inherent that when determining acceleration, a deceleration is also determined using the definition. So it would have been obvious to one of ordinary skill in the art at the time of filing to modify the hoist system control of Breese to include the determined lift velocity, determined lift velocity of Fidler and the determined deceleration as it is inherent but not explicit within the fiddler disclosure that discloses acceleration as using the above definition, as it merely uses a known device in a known way with predictable results for the benefit of having a speed based control scheme.
It would have been obvious to a person of ordinary skill in the art at the time of filing to dispose the hoist of Breeze controlling the motor to have a determined lift velocity, a determined lift acceleration, and a determined lift deceleration as disclosed by Fidler (see Fidler col 1, In 66-col 2, In 3) ) as it merely uses a known device in a known way with predictable results for the benefit of having a speed based control scheme.

Regarding claim 16, Breeze discloses the method of controlling an aircraft hoist system according to claim 14, wherein the controlling the motor to lift the load with the cable based on the determined motor control signals includes controlling the motor to adjust at least at extremes of an arc of oscillation and a center of an arc of oscillation (para (0060]- control system 609 is configured with a sensor-system-control module 608 maintained in computer-readable media 606. In one example, sensor­ system-control module 608 may be implemented as code in the form of computer-readable instructions that execute on one or more processors 604; para [0075]- In addition, IMS/GPS 602 under control of control system 609 (including control system 310 individually or in combination with system 609 as a whole) may use the real-time load and acceleration data from smart-hook 102 to adjust the payout of cable 104 (via hoist equipment such as cable 104, smart-hook 102, and a motor 110) to actively dampen vibrations imparted to the hoist equipment and aircraft. Adjusting at an extreme is obvious to try because there are limited positions in a swing to enact an adjustment one being the extremes the motivation for trying being applying a lifting or lowering force when the swinging velocity near zero. This makes the calculations simpler on the processor.).
Breeze fails to disclose to have a determined lift velocity, a determined lift acceleration, and a determined lift deceleration. Fidler discloses to have a determined lift velocity (col 8, In 2-4- The power bias to the winches will be stabilized and therefore the winches will continue to operate at the same speed; col 8, In 44-45- The flow-dividing valves 102 and 104 can level the load with respect to the lateral axis of the aircraft), a determined lift acceleration (col 8, In 19-22-A very small difference in the paid-out cable lengths will produce a large error signal from the comparator 210 and cause the flow dividing valve to speed up the lagging winch until the small differential is essentially eliminated).
Although Fidler does not explicitly disclose a determined lift deceleration. The dictionary definition of acceleration (taught in Fidler) applied to mechanics is the time rate of change of velocity with respect to magnitude or direction; the derivative of velocity with respect to time. This definition includes deceleration as it is just a negative acceleration. It is inherent that when determining acceleration, a deceleration is also determined using the definition. So it would have been obvious to one of ordinary skill in the art at the time of filing to modify the hoist system control of Breese to include the determined lift velocity, determined lift velocity of Fidler and the determined deceleration as it is inherent but not explicit within the fiddler disclosure that discloses acceleration as using the above definition, as it merely uses a known device in a known way with predictable results for the benefit of having a speed based control scheme. 
It would have been obvious to a person of ordinary skill in the art at the time of filing to dispose the hoist of Breeze controlling the motor to have a determined lift velocity, a determined lift acceleration, and a determined lift deceleration as disclosed by Fidler (see Fidler col 1, In 66-col 2, In 3) ) as it merely uses a known device in a known way with predictable results for the benefit of having a speed based control scheme.

Regarding claim 17, Breeze discloses the method of controlling an aircraft hoist system according to claim 11, wherein the obtaining measurements from at least one sensor comprises measuring with the at least one sensor at least the cable position movement that includes a sway and/or oscillation of the load (para [0034), (0073)- IMS/GPS 602 in communication with position/load module 612 enables control system 609 to monitor a location and/or relative motion of the hook end in three-dimensional coordinate space relative to the helicopter; para (0074)- With cable payout information, the hoist cable fleet angle may also be calculated).
Breeze is not specific with the timing of the control. However, Okumura discloses wherein the processor is configured to control the motor to accelerate the lift velocity when the load is swinging toward a vertical center ( “In this acceleration movement section, roll up the wire 4, by shortening the hanging length from L 1 to L 2, the period of the pendulum movement of the bucket 3 will vary based on the hanging length L 1 of the acceleration at the start the period T 1 of the pendulum movement, during the time the average value T a of the hanging length L 2 period of the pendulum movement based on the time of completion of acceleration, swirled while accelerating the boom 5 tip, after the end of acceleration constant velocity , The bucket 3 becomes a substantially lowermost point of the pendulum motion, and the bucket 3 and the tip of the boom 5 are turned at the same speed in the same direction. Therefore, after accelerating the boom 5 to the turning angular velocity omega B, since the bucket 3 and the boom 5 tip pivots at a constant speed, can be safely transported without the bucket 3 swings.” While Okumura deals with a crane swing the pendulum physics still apply and the controls based on the pendulum motion. The change in winding and unwinding disclosed in cycle of Okumura discloses the motor acceleration compared to the other portion of the cycle.) ; and wherein the processor is configured to control the motor to decelerate the lift velocity when the load is swinging away from a vertical center (“In the deceleration movement section, the bucket 3 When the tip of the boom 5 is turned while decelerating from the state where the tip of the boom 5 and the tip of the boom 5 are turning at a constant speed, the bucket 3 starts the pendulum motion in a cycle based on the hanging length of the wire 4. At this time, down winding the wire 4, by increasing the suspension length from L 2 to L 3, the period of the pendulum movement of the bucket 3 will vary, the period of the pendulum movement based on the length L 2 hanging and during the time the average value T C between the period of the pendulum movement based on the hanging length L 3 at the end of deceleration, swirled while decelerating the boom 5, by stopping after the end of deceleration, substantially pendulum movement of the bucket 3 At the lowest point, the bucket 3 can be stopped at the second point E without swinging. In addition, the suspension length can be shortened in the constant velocity moving section to avoid obstacles on the way, and the average value of the period of the pendulum movement of the bucket 3 is shorter than in the case where the suspension length is constant.” The end of deceleration in a pendulum is at the extreme when the velocity changes to rotate back to the middle.). It would have been obvious to one of ordinary skill in the at the time of filing to modify the swinging control of Breeze to include the timing of winding events as disclosed in Okumura as it merely involves using a known device (winch) in a known way (winch control program) with predictable results (based in physics) for the benefit of reducing the time to stability (as disclosed in Okumura). 

Regarding  claim 18, Breeze discloses the method of controlling an aircraft hoist system according to claim 17, wherein the obtaining measurements from at least one sensor comprises measuring with the at least one sensor at least the load measurement of the load being held by the cable (para [0048)- load cell 306 can have any construction and be positioned in smart-hook 102 or along cable 104 (FIG. 1) path in any suitable manner to acquire load data).

Regarding claim 19, Breeze discloses the method of controlling an aircraft hoist system according to claim 17, wherein the controlling the motor to lift the load with the cable based on the determined motor control signals includes controlling the motor to adjust at least at extremes of an arc of oscillation and a center of an arc of oscillation (para [0060]- control system 609 is configured with a sensor-system-control module 608 maintained in computer-readable media 606. In one example, sensor­ system-control module 608 may be implemented as code in the form of computer-readable instructions that execute on one or more processors 604; para [0075]- In addition, IMS/GPS 602 under control of control system 609 (including control system 310 individually or in combination with system 609 as a whole) may use the real-time load and acceleration data from smart-hook 102 to adjust the payout of cable 104 (via hoist equipment such as cable 104, smart-hook 102, and a motor 110) to actively dampen vibrations imparted to the hoist equipment and aircraft. Adjusting at an extreme is obvious to try because there are limited positions in a swing to enact an adjustment one being the extremes the motivation for trying being applying a lifting or lowering force when the swinging velocity near zero. This makes the calculations simpler on the processor.), Breeze does not disclose to have at least one of the following: a determined lift velocity, a determined lift acceleration, and a determined lift deceleration. However, Fidler discloses to have at least one of the following: a determined lift velocity (col 8, In 2-4- The power bias to the winches will be stabilized and therefore the winches will continue to operate at the same speed; col 8, In 44-45- The flow-dividing valves 102 and 104 can level the load with respect to the lateral axis of the aircraft), a determined lift acceleration (col 8, In 19-22-A very small difference in the paid-out cable lengths will produce a large error signal from the comparator 210 and cause the flow dividing valve to speed up the lagging winch until the small differential is essentially eliminated). Although Fidler does not explicitly disclose a determined lift deceleration. The dictionary definition of acceleration (taught in Fidler) applied to mechanics is the time rate of change of velocity with respect to magnitude or direction; the derivative of velocity with respect to time. This definition includes deceleration as it is just a negative acceleration. It is inherent that when determining acceleration, a deceleration is also determined using the definition. So it would have been obvious to one of ordinary skill in the art at the time of filing to modify the hoist system control of Breese to include the determined lift velocity, determined lift velocity of Fidler and the determined deceleration as it is inherent but not explicit within the fiddler disclosure that discloses acceleration as using the above definition, as it merely uses a known device in a known way with predictable results for the benefit of having a speed based control scheme. 
It would have been obvious to a person of ordinary skill in the art at the time of filing to dispose the hoist of Breeze controlling the motor to have a determined lift velocity, a determined lift acceleration, and a determined lift deceleration as disclosed by Fidler (see Fidler col 1, In 66-col 2, In 3) ) as it merely uses a known device in a known way with predictable results for the benefit of having a speed based control scheme.

Regarding claim 21, Breeze discloses an aircraft hoist system ([abstract]-A helicopter-hoist system is described), comprising:
hoist (101) equipment arranged in an aircraft (100) (see Fig. 1, Fig. 2, element 101; para (0025]- FIG. 1 shows a helicopter 100 with an example helicopter-hoist system 101), the hoist equipment including a motor (110) (para (0028]- System 101 includes a frame 103 on which the hoist equipment (i.e., cable 104, smart-hook 102, and a motor 110)), a cable (104) (para (0028]- System 101 includes a frame 103 on which the hoist equipment (i.e., cable 104, smart-hook 102, and a motor 110)), and a hook (102) portion (para (0028]- System 101 includes a frame 103 on which the hoist equipment (i.e., cable 104, smart-hook 102, and a motor 110));
at least one sensor configured to obtain measurements comprising at least one of following: a load measurement (para (0048]- load cell 306 can have any construction and be positioned in smart-hook 102 or along cable 104 (FIG. 1) path in any suitable manner to acquire load data), a cable position movement measurement (para [0073]- IMS/GPS 602 in communication with position/load module 612 enables control system 609 to monitor a location and/or relative motion of the hook end in three-dimensional coordinate space relative to the helicopter; para (0074]- With cable payout information, the hoist cable fleet angle may also be calculated), a cable movement measurement (para (0033]- System 101 may also include range-measuring equipment (such as a laser-range finder) 120 for determining the distance of hook 102 from helicopter 100; para (0034] cable-payout and direction detector), an aircraft movement measurement (para (0085]- In another example, display module 614 (FIG. 6) may cause control system 609 (FIG. 6) to (a) receive the video, (b) overlay a virtual marker 706 (FIG. 7) indicating the height of the helicopter relative to ground or water on the video stream in proximity to the helicopter), and an airspeed measurement;
a processor (604) configured to analyze the measurements from the at least one sensor (para [0054)- Processors 604 may be located in housing 114 (FIGS. 2 and 3) may be embodied as any suitable electrical circuit, computing processor including special integrated circuits, ASICs, FPGAs, microcontrollers, processor, co-processor, controllers, or other processing means; para (0060)- control system 609 is configured with a sensor-system-control module 608 maintained in computer-readable media 606. In one example, sensor-system-control module 608 may be implemented as code in the form of computer-readable instructions that execute on one or more processors 604);
the processor (604) configured to determine motor control signals to control the motor based on an analysis of the measurements from the at least one sensor to reduce sway and/or oscillations of the cable while lifting a load (para [0060]- control system 609 is configured with a sensor-system-control module 608 maintained in computer-readable media 606. In one example, sensor-system-control module 608 may be implemented as code in the form of computer-readable instructions that execute on one or more processors 604; para [0034]- System 101 may also include, a cable-payout and direction detector 122, which measures the distance cable 104 is extended and a direction cable 104 is moving (i.e., up or down); para (0075)- In addition, IMS/GPS 602 under control of control system 609 (including control system 310 individually or in combination with system 609 as a whole) may use the real-time load and acceleration data from smart-hook 102 to adjust the payout of cable 104 (via hoist equipment such as cable 104, smart-hook 102, and a motor 110) to actively dampen vibrations imparted to the hoist equipment and aircraft); and
the processor configured to control the motor to lift the load with the cable based on the determined motor control signals (para (0060)­ control system 609 is configured with a sensor-system-control module 608 maintained in computer-readable media 606. In one example, sensor-system-control module 608 may be implemented as code in the form of computer-readable instructions that execute on one or more processors 604; para [0075)- In addition, IMS/GPS 602 under control of control system 609 (including control system 310 individually or in combination with system 609 as a whole) may use the real-time load and acceleration data from smart-hook 102 to adjust the payout of cable 104 (via hoist equipment such as cable 104, smart-hook 102, and a motor 110) to actively dampen vibrations imparted to the hoist equipment and aircraft),
wherein the at least one sensor comprises at least one of the following: a load measurement sensor (306) (para (0048)- load cell 306 can have any construction and be positioned in smart-hook 102 or along cable 104 (FIG. 1) path in any suitable manner to acquire load data), a cable movement measurement sensor (120) (para (0033]- System 101 may also include range-measuring equipment (such as a laser­ range finder) 120 for determining the distance of hook 102 from helicopter 100; para [0034] cable-payout and direction detector 122), a cable position measurement sensor (609) (para [0073)- IMS/GPS 602 in communication with position/load module 612 enables control system 609 to monitor a location and/or relative motion of the hook end in three-dimensional coordinate space relative to the helicopter; para [0074]- With cable payout information, the hoist cable fleet angle may also be calculated), an aircraft movement measurement sensor (609) (para [0085]- In another example, display module 614 (FIG. 6) may cause control system 609 (FIG. 6) to (a) receive the video, (b) overlay a virtual marker 706 (FIG. 7) indicating the height of the helicopter relative to ground or water on the video stream in proximity to the helicopter), and an airspeed measurement sensor.
and wherein the processor is configured to control the motor to reduce sway and/or oscillations of the cable while lifting the load with the cable based on the determined Page 2 of 16Office Action Dated: May 23, 2022motor control signals that includes controlling the motor to  (para [0075] Breeze discloses adjusting payout  but is silent as to the exact parameters of acceleration, velocity and deceleration. Sway and oscillations are equivalent to vibrations of Breeze. The two dictionary.com definitions of vibration cover sway and occillation “the act of vibrating, or an instance of vibratory motion; oscillation; quiver; tremor.” “Physics. the oscillating, reciprocating, or other periodic motion of a rigid or elastic body or medium forced from a position or state of equilibrium.”). Breeze discloses adjusting payout but is silent as to the exact parameters of acceleration, velocity and deceleration.  However, Fidler discloses, to control a determined lift velocity (col 8, In 2-4- The power bias to the winches will be stabilized and therefore the winches will continue to operate at the same speed; col 8, In 44-45- The flow-dividing valves 102 and 104 can level the load with respect to the lateral axis of the aircraft), a determined lift acceleration (col 8, In 19-22- A very small difference in the paid-out cable lengths will produce a large error signal from the comparator 210 and cause the flow dividing valve to speed up the lagging winch until the small differential is essentially eliminated), a determined lift deceleration (deceleration and acceleration are based on perspective/direction. Dictionary definition of acceleration is “Mechanics. the time rate of change of velocity with respect to magnitude or direction; the derivative of velocity with respect to time.”). It would have been obvious to a person of ordinary skill in the art at the time of filing to dispose the hoist of Breeze controlling the motor to have a determined lift velocity, a determined lift acceleration, and a determined lift deceleration to prevent a substantial change in the attitude of the cargo load as it is raised or lowered from the hovering helicopter as disclosed by Fidler (see Fidler col 1, In 66 to col 2, In 1-3) as it merely uses a known device in a known way with predictable results for the benefit of having a speed based control scheme.
Breeze in view of Fidler is not specific with the timing of the control. However, Okumura discloses wherein the processor is configured to control the motor to accelerate the lift velocity when the load is swinging toward a vertical center ( “In this acceleration movement section, roll up the wire 4, by shortening the hanging length from L 1 to L 2, the period of the pendulum movement of the bucket 3 will vary based on the hanging length L 1 of the acceleration at the start the period T 1 of the pendulum movement, during the time the average value T a of the hanging length L 2 period of the pendulum movement based on the time of completion of acceleration, swirled while accelerating the boom 5 tip, after the end of acceleration constant velocity , The bucket 3 becomes a substantially lowermost point of the pendulum motion, and the bucket 3 and the tip of the boom 5 are turned at the same speed in the same direction. Therefore, after accelerating the boom 5 to the turning angular velocity omega B, since the bucket 3 and the boom 5 tip pivots at a constant speed, can be safely transported without the bucket 3 swings.” While Okumura deals with a crane swing the pendulum physics still apply and the controls based on the pendulum motion. The change in winding and unwinding disclosed in cycle of Okumura discloses the motor acceleration compared to the other portion of the cycle.) ; and wherein the processor is configured to control the motor to decelerate the lift velocity when the load is swinging away from a vertical center (“In the deceleration movement section, the bucket 3 When the tip of the boom 5 is turned while decelerating from the state where the tip of the boom 5 and the tip of the boom 5 are turning at a constant speed, the bucket 3 starts the pendulum motion in a cycle based on the hanging length of the wire 4. At this time, down winding the wire 4, by increasing the suspension length from L 2 to L 3, the period of the pendulum movement of the bucket 3 will vary, the period of the pendulum movement based on the length L 2 hanging and during the time the average value T C between the period of the pendulum movement based on the hanging length L 3 at the end of deceleration, swirled while decelerating the boom 5, by stopping after the end of deceleration, substantially pendulum movement of the bucket 3 At the lowest point, the bucket 3 can be stopped at the second point E without swinging. In addition, the suspension length can be shortened in the constant velocity moving section to avoid obstacles on the way, and the average value of the period of the pendulum movement of the bucket 3 is shorter than in the case where the suspension length is constant.” The end of deceleration in a pendulum is at the extreme when the velocity changes to rotate back to the middle.). It would have been obvious to one of ordinary skill in the at the time of filing to modify the swinging control of Breeze in view of Fidler to include the timing of winding events as disclosed in Okumura as it merely involves using a known device (winch) in a known way (winch control program) with predictable results (based in physics) for the benefit of reducing the time to stability (as disclosed in Okumura). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20180282130 A1 a hoist support system includes a rail assembly having a rail along which a motor assembly is translatable by actuation of a motor of the motor assembly. The motor assembly is adapted to support a hoist and is communicatively coupled to a control system. The control system is adapted to measure motion of a slung load coupled to the hoist and to determine whether and to what extent the slung load is swinging or otherwise unstable. In response to such measurements, the control system transmits control signals to the motor of the motor assembly to change the position of the motor assembly along the rail and attenuate the motion of the slung load.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665